Citation Nr: 0902417	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a notice of disagreement was timely filed with a 
rating decision, dated in November 2001, by the RO, denying 
the claim of service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Dennis L. Comstock, Attorney 
at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1960 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDING OF FACT

A notice of disagreement to initiate an appeal of the rating 
decision in November 2001 by the RO, denying the claim of 
service connection for diabetes mellitus, was filed within 
one year of the notification of the adverse decision.


CONCLUSION OF LAW

The notice of disagreement to the rating decision of November 
2001 by the RO, denying the claim for service connection for 
diabetes mellitus, was timely filed.  38 U.S.C.A. § 7105(a), 
(b), (c) (West 2002); 38 C.F.R. §§19.34, 20.101(c), 20.201, 
20.300, 20.302(a), 20.305 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the issue presented is resolved in the veteran's favor, 
VCAA compliance need not be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Timeliness of the Notice of Disagreement

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The claimant has one year from the date of notification of 
the rating decision to file a notice of disagreement to 
initiate the appeal process.  38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.302(a).  

An untimely notice of disagreement deprives the Board of 
jurisdiction to consider the merits of an appeal.  38 
U.S.C.A. § 7105(c).  

Analysis 

In a rating decision in November 2001, the RO denied the 
veteran's claim of service connection for diabetes mellitus.  
The RO notified the appellant of the adverse 
determination and on his appellate rights by letter, dated on 
November 19, 2001.  

The veteran's attorney has submitted a copy of letter, dated 
November 12, 2002, wherein he stated that he was the 
veteran's representative and that the veteran disagreed with 
the rating decision of November 19, 2001.  In the letter, the 
attorney asked to RO to obtain military personnel records and 
he indicated that there may be more medical evidence to 
obtain. 

The record does not contain the original notice of 
disagreement. 

The veteran's attorney also submitted a letter, dated 
December 13, 2002, from the RO whereby the RO acknowledged 
the request for a "VA" record under the Privacy Act and the 
Freedom of Information Act.  The record does not contain the 
original letter by the RO. 

The record does contain an original letter, dated in May 
2003, from the RO acknowledging the requests for information 
from the veteran's file and military service medical records. 

Although the copy of the letter as the notice of disagreement 
was dated November 12, 2002, which was within one year of the 
notice of the denial of the claim of service connection for 
diabetes mellitus, that is, November 19, 2001, it does not 
necessarily follow that it was actually filed 
contemporaneously with that date.  

Nevertheless, in a letter, dated in December 2002, the RO 
acknowledged the attorney's request for records, which is 
positive evidence that the RO had received such a request and 
that the request was dated November 12, 2002, so that the 
request was most likely received on or after that date and 
before December 13, 2002.  Although there is a window that 
the request was received after November 19, 2002, and before 
December 13, 2002, in which case the notice of disagreement 
would not have been timely filed, which is negative evidence, 
the Board resolves reasonably doubt in the veteran's favor 
because there is an approximate balance of positive and 
negative evidence, which does not satisfactorily prove or 
disprove that the notice of disagreement was timely filed to 
the rating decision of November 2001 by the RO, denying 
service connection for diabetes mellitus.  

Although the original letter, dated November 12, 2002, is not 
in the record, there is a balance of positive and negative 
evidence that the letter, which is adequate as to content 
under 38 C.F.R. § 20.203 as a notice of disagreement, was 
timely filed.


ORDER

As notice of disagreement to the rating decision of November 
2001 by the RO, denying service connection for diabetes 
mellitus, was timely filed, the appeal is granted.



REMAND 

By filing a timely notice of disagreement, the veteran 
initiated appellate review of the claim of service connection 
for diabetes mellitus.  The next step in the appellate 
process is for the RO to issue a statement of the case.  38 
C.F.R. § 19.29 (2008); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999). 

Consequently, the claim of service connection for diabetes 
mellitus is remanded for the following action. 

1. Ensure VCAA compliance on the claim of 
service connection for diabetes mellitus. 

2. Furnish the veteran and his attorney a 
statement of the case on the claim of 
service connection for diabetes mellitus 
and notice that the appeal is not 
perfected unless a timely substantive 
appeal is filed. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


